Exhibit 99.2 ELTEKLTD. 20 Ben Zion Galis Street Petach Tikva, Israel PROXY FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 29, 2016 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned acknowledges receipt of the Notice of Annual General Meeting of Shareholders and Proxy Statement of the Company relating to the Meeting. Items 2, 3, 4 and5 require an indication of “Personal Interest” (as defined under the Israeli Companies Law) in the resolution. Please explicitly indicate whether you have a Personal Interest in items 2, 3, 4 and5 by marking an X in one of the boxes shown, otherwise your vote will not be counted. For information regarding the definition of “Personal Interest”, see the “Votes Required” section of the Proxy Statement. (Continued and to be signed on the reverse side) ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ELTEK LTD. December29, 2016 GO GREEN e-Consent makes it easy to go paperless. With e-Consent, you can quickly access your proxy material, statements and other eligible documents online, while reducing costs, clutter and paper waste. Enroll today via www.amstock.com to enjoy online access. Please sign, date and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in the envelope provided. ↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" ALL PROPOSALS. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x 1. Proposal to re-elect Messrs. Yitzhak Nissan, Mordechai Marmorstein, Gavriel David Meron, David Rubner and Erez Meltzer to the Company's Board o f Directors, until the next annual general meeting o f shareholders and until the ir successors have been duly elected and qualified. FOR AGAINST ABSTAIN 3. Proposal to approve the Company's new Compensation Policy, as described in the Proxy Statement. o o o o FOR ALL NOMINEES YitzhakNissan Mordechai Marmorstein Gavriel David Meron David Rubner ErezMeltzer IMPORTANT: Please indicate if you have a "Personal In te res t" in the above Proposal 3, by marking an "X" in the one o f the boxes below. Your vote w ill not be counted i f you do not fill in one o f the boxes below. o WITHHOLD AUTHORITY FOR ALL NOMINEES YES NO I HAVE A PERSONAL INTEREST o o FOR AGAINST ABSTAIN FOR AGAINST ABSTAIN 2. Proposal to approve the extension o f Mr. Yitzhak Nissan's service as both Chairman o f the Company's Board o f Directors and Chief Executive Officer o f the Company, fo r up to three additional years, as described in the Proxy Statement. o o o 4. Proposal to approve the extension and amendment of the Management Agreement with Nistec Ltd., as described in the Proxy Statement. o o o IMPORTANT: Please indicate if you have a "Personal In te res t" in the above Proposal 4, by marking an ,'X" in the one o f the boxes below. You r vote w ill not be counted i f you do not fill in one o f the boxes below. IMPORTANT: Please indicate if you have a "Personal Interest" in the above Proposal 2, by marking an "X" in the one of the boxes to the right. Your vote will not be counted if you do not fill in one of the boxes below. YES NO I HAVE A PERSONAL INTEREST
